
	
		I
		111th CONGRESS
		1st Session
		H. R. 4367
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Ellison (for
			 himself and Mr. DeFazio) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To alter requirements relating to recommendations for
		  funding by the Federal Transit Administration of fixed guideway projects, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Equity Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)According to the National Surface
			 Transportation Policy and Revenue Study Commission, approximately 80 percent of
			 the population of the United States lives in metropolitan areas, with over 60
			 percent of the population living in areas with at least 1,000,000
			 individuals.
			(2)Over 85 percent of the critical
			 transportation infrastructure of the United States is in metropolitan
			 areas.
			(3)Metropolitan areas are most often comprised
			 of several counties, cities, suburbs, and towns with commuting ties to an urban
			 core.
			(4)According to the United States census,
			 almost 50 percent of the 100 largest cities in the United States have
			 predominantly minority populations, while suburbs are comprised of
			 predominately Caucasian populations.
			(5)Throughout the United States, public
			 transportation users are disproportionately minorities with low to moderate
			 incomes. Overall, public transit users are 45 percent Caucasian, 31 percent
			 African-American, and 18 percent Latino.
			(6)In urban areas, African-Americans and
			 Latinos comprise 54 percent of public transportation users, including 62
			 percent of bus users, 35 percent of subway users, and 29 percent of commuter
			 rail users.
			(7)Just 7 percent of Caucasian households do
			 not own a car, while 24 percent of African-American households, 17 percent of
			 Latino households, and 13 percent of Asian-American households do not own a
			 car.
			(8)Public transit provides affordable
			 transportation choices and has the demonstrated ability to reduce out-of-pocket
			 housing and transportation expenses for a household with access to
			 transportation choices within .5 miles of the household.
			(9)The main criteria used by the Federal
			 Transit Administration to make determinations with respect to providing Federal
			 New Starts funding for a public transit project, known as the
			 cost-effectiveness index, has major limitations, including limitations that
			 negatively impact the ability of transit projects serving minorities in urban
			 areas to effectively compete for funding.
			(10)The primary calculation of the
			 cost-effectiveness index attempts to quantify the dollar value of a single
			 benefit to users of Federal New Starts projects, travel time saved compared to
			 a baseline project, while ignoring other important benefits.
			(11)The cost-effectiveness index relies solely
			 on travel demand models oriented toward highway commuter trips. The models fail
			 to accurately capture transit ridership by non-commuters and by individuals
			 making non-highway oriented trips, including trips made by pedestrians and
			 cyclists. Because minority, low-income, and urban residents make up a larger
			 share of non-commuter and non-highway oriented trips, the cost-effectiveness
			 index undercounts these individuals and places a reduced value on the time
			 saved by the non-highway and non-commuter trips of these individuals.
			(12)The bias against urban transit users has
			 caused some minority communities to file lawsuits against the Federal Transit
			 Administration.
			(13)The Federal Transit Administration should
			 end its reliance on the cost-effectiveness index because of the
			 disproportionate negative impact of the index on minority and urban
			 communities.
			3.AdjustmentsThe adjustments made in the Federal Transit
			 Administrator’s Dear Colleague letter of April 29, 2005, to require a
			 medium for the cost-effectiveness rating, in order for fixed
			 guideway projects to be recommended for funding by the Federal Transit
			 Administration, shall not apply to any project evaluated under subsection (d)
			 or (e) of section 5309 of title 49, United States Code.
		
